Citation Nr: 1715535	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for neck strain prior to December 15, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to initial an evaluation in excess of 30 percent for left upper extremity radiculopathy associated with neck strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for left scapular bursitis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, awarded service connection for cervical spine and left shoulder disabilities, assigning a 10 percent evaluation for each of those disabilities, effective November 1, 2006, the day following separation from service.

The Board initially denied increased evaluations for those disabilities in a July 2012 decision, which the Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision, wherein the Court vacated the July 2012 Board decision and remanded the cervical spine and left shoulder disability claims back to the Board.  In November 2014, the Board remanded the claims for further development.

In a January 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's cervical spine disability rating to 20 percent disabling and awarded service connection and assigned a separate 20 percent rating for left upper extremity radiculopathy due to the Veteran's service-connected cervical spine disability, each effective from December 15, 2014.

As noted in the September 2016 remand, the left upper extremity radiculopathy is a manifestation of the service-connected cervical spine disability.  When the Veteran disagreed with the amount of compensation awarded for his cervical spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected cervical spine disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulations provide that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  Thus, the issues before the Board include the initial rating for left upper extremity radiculopathy. 

In September 2016 the Board remanded the claims for further development.  Specifically, the Board sought new examinations for all three claims on appeal directing the VA examiners to consider subjective evidence provided by the Veteran.

In a February 2017 rating decision the AMC increased the Veteran's disability rating for left upper extremity radiculopathy to 30 percent disabling, effective from November 1, 2006, the day following separation from service.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB, 6 Vet 6 Vet. App. at 38 (1993).  Thus, the matter continues before the Board.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, and with consideration of pain, prior to December 15, 2014, forward flexion of his cervical spine was greater than 15 degrees but not greater than 30 degrees.  There was no evidence of incapacitating episodes of intervertebral disc syndrome.

2.  Since December 15, 2014 the Veteran has not had forward flexion of his cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  There was no evidence of incapacitating episodes of intervertebral disc syndrome.

3.  During the rating period on appeal, the Veteran's left (minor) upper extremity radiculopathy has been manifested by complaints of intermittent pain, analogous to no more than moderate incomplete paralysis. 

4.  During the rating period on appeal, the Veteran's left (minor) scapular bursitis has been characterized by symptoms of painful motion of the shoulder; favorable ankylosis of scapulohumeral articulation, abduction to 60 degrees, recurrent dislocation of the scapulohumeral joint, dislocation of the scapula, nonunion of the scapula with loose movement, or limited motion of the arm at the shoulder level has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for a neck strain prior to December 15, 2014 have been not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2016).

2.  The criteria for a disability rating in excess of 20 percent for a neck strain from December 15, 2014 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5237 (2016).

3.  The criteria for a rating in excess of 30 percent for left (minor) upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Codes 8510-8719 (2016).

4.  The criteria for a disability rating in excess of 10 percent for left (minor) scapular bursitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's September 2016 remand the Veteran was afforded VA examinations for his shoulders, arms, and cervical spine in November 2016 in which the examiners took into account the subjective statements of the Veteran into consideration.  A request was made on October 2016 for any private medical records in the Veteran's possession.  No records were provided and the Veteran, through his representative, filed a request for expedited processing in February 2017 stating that there was no additional evidence to provide and requesting a waiver to return the case to the Board immediately.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.
While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.  Neck Strain 

Historically, the Veteran's neck strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  A 10 percent rating is effective from November 1, 2006 to February 15, 2014; a 20 percent rating is in effect from that date. 

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, DC5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.2 . 38 C.F.R. § 4.71a, DC 5243. 

Under DC 5237, a 20 percent disability evaluation is warranted for disability of the cervical spine resulting in forward flexion greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability evaluation is contemplated for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation applies if there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes considers the frequency and total duration of such episodes.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (1).  

There are several notes set out after the diagnostic criteria.  Associated objective neurologic abnormalities are to be rated separately under an appropriate Code and unfavorable ankylosis is defined for VA compensation purposes.  Unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243.

The Veteran separated from active duty in October 2006.  At an August 2006 examination shortly before his separation the Veteran reported that he had a sudden onset of neck pain in 2004 during physical training.  The pain was described as tight sharpness with limited range of motion and pain at the time of the injury.  The examination results provided that the Veteran's forward flexion range of motion was between 0 to 45 degrees without pain, and extension from 0 to 40 degrees without pain.  The examination results provided a diagnosis of a neck strain.

The Veteran has had a series of VA examinations related to his claim for a neck strain spanning from February 2010 to February 2016 pursuant to his claim for an increased rating for his neck strain.  The February 2010 examination was deemed inadequate by the Court because it did not address whether there was any additional functional loss due to pain during flare-ups.  The Board considered some of the examinations conducted after the Court decision inadequate for similar reasons and remanded again for additional examinations; however, the examinations did include some objective findings that are to be considered. 

The February 2010 VA examination characterized the diagnosis as a cervical spine strain.  At that time, the Veteran complained of constant mild to moderate neck pain but did not report flare-ups.  On physical examination, spinal contour was normal.  There was objective evidence of pain with motion.  On range of motion testing, flexion and extension were to 40 degrees; lateral rotation to 70 degrees, bilaterally; and rotation to 40 degrees, bilaterally.  The examiner noted objective evidence of pain on active range of motion and following repetitive motion.  The Veteran reported that he was currently employed and had not lost any time from work in the past 12-month period because of his neck strain.  The examiner characterized the effects of pain on the Veteran's occupational activities as "significant."  

Private medical treatment records dated October 2013 reveal a diagnosis of degenerative changes to the C5-6 vertebrae and cervical spondylosis.  The operative report noted a "longstanding multiyear history" of cervical spine pain radiating to the left upper extremity.  "He had a clear C6 nerve root radiculopathy."  The Veteran underwent an anterior fusion at C5-6.  

In a December 2014 VA examination the Veteran's diagnosis was noted to be degenerative arthritis of the spine.  That examiner noted the Veteran's neck pain with left arm radiation and his history of anterior cervical spine fusion with discectomy in 2013.  The Veteran reported flare-ups occurred on a monthly basis, were of moderate severity and lasted two days.  Range of motion testing revealed flexion to 30 degrees; extension to 35 degrees; right lateral flexion to 30 degrees; left lateral flexion to 20 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 35 degrees.  There was no ankylosis.  The examiner indicated there was no pain noted on examination or after repetitive testing.  The examiner did not provide an opinion on whether pain would limit functional ability over time or during flare-ups because to do so "relies on subjective information."  There was no muscle spasm, but some guarding, though not enough to result in abnormal spinal contour.  The Veteran was noted to hold his head in careful, straight position.  Additional factors cited by the examiner as contributing to disability were "must avoid sports and any abrupt position changes."  

In a rating decision dated January 2015 the AMC increased the Veteran's disability rating for neck strain to 20 percent disabling with an effective date of December 15, 2014, the date of the VA examination. 

The Veteran was provided a VA examination for his neck strain in November 2016 pursuant to the Board's September 2016 remand.  The Veteran's current symptoms were constant, mild to moderate (2-3/10) "tolerable" pain that radiates to the left of the spine.  The pain is sometimes worse with prolonged sitting and/or leaning over reading or prolonged driving.  Pain during flare-ups is moderate and lasts a "couple hours and 'pain relaxes.'"  The examiner noted the Veteran was employed full-time and had not lost time from work.  

In response to the Board's remand directives the examiner took into account the Veteran's subjective experiences of the symptoms associated with his service-connected neck strain, specifically during periods of flare-ups.  The Veteran's range of motion at the time of examination was forward flexion of the cervical spine from 0 to 30 degrees.  The examiner noted pain on all ranges of motion, but noted pain did not result in or cause functional loss.  There was no contribution to functional loss, no guarding, or muscle spasm of the cervical spine, and no ankylosis.  The examiner noted that the examination was not conducted during a flare-up; however, the Veteran reported that his current range of motion is consistent with his usual range of motion, without reported additional loss of range of motion during flare-ups.  It was also noted that flare-ups do not significantly limit functional ability due to pain, weakness, fatigability, or incoordination.  The examiner diagnosed intervertebral disc syndrome, but noted the Veteran had not had any episodes within the past 12 months that required bed rest prescribed by a physician.

In response to specific questions posed in the September 2016 Board remand, the examiner opined that the Veteran did not have flare-ups that limited his spine flexion to 15 degrees or combined range of motion to 170 degrees or less prior to December 2014 or to 15 degrees of less after December 2014.   

The Board finds that a 20 percent rating, but no higher, is warranted for the period prior to December 15, 2014.  Although the February 2010 VA examination was deemed inadequate because the examiner did not indicate whether or at what point during range of motion testing the Veteran experienced limitation of motion that was specifically attributable to pain (per Mitchell, 25 Vet. App. at 44), the findings from that examination are for consideration.  The Veteran described moderate, constant daily pain and had forward flexion to 40 degrees with objective evidence of pain on range of motion.  The examiner characterized the effects of pain on the Veteran's occupational activities as "significant."  The most recent VA examiner opined that the Veteran did not have flare-ups that limited his cervical spine flexion to 15 degrees prior to December 2014; that finding is consistent with the examination report itself in which the Veteran reported no flare-ups.  Affording the Veteran the benefit of the doubt, the Board finds that, with consideration of pain, the Veteran likely had additional functional loss of forward flexion, and thus was likely to greater than 15 degrees but not greater than 30 degrees.  However, even with consideration of pain, the Board finds no evidence of favorable ankylosis or that forward flexion was to 15 degrees or less.  Thus, a 20 percent rating is warranted prior to December 15, 2014.  

Entitlement to an evaluation in excess of 20 percent disabling for a neck strain since December 15, 2014 is not warranted.  During the period since December 15, 2014 there has been no evidence of forward flexion of the cervical spine 15 degrees or less and no evidence of favorable ankylosis of the entire cervical spine.  In December 2014, the Veteran reported flare-ups occurred on a monthly basis which were of moderate severity an d lasted two days.  In November 2016, the Veteran characterized pain during flare-ups as moderate and lasting a "couple hours," and indicated that current range of motion (flexion to 30 degrees) was consistent with what he experienced during flare-ups.  Thus, even with consideration of pain, there is no evidence of flexion to 15 degrees or less or favorable ankylosis.  Thus, a rating in excess of 20 percent is not warranted. 

An increased rating is not warranted for any period on appeal under DC 5243 because there is no evidence of incapacitating episodes as a result of intervertebral disc syndrome.  

B.  Left Upper Extremity Radiculopathy

In a January 2015 rating decision, service connection was granted for left upper extremity radiculopathy as secondary to the service-connected neck disability.  In that rating decision, the AMC assigned a 20 percent rating for mild incomplete paralysis of the minor extremity, effective from December 15, 2014, the date of a VA examination.  In a February 2017 rating decision, the AMC increased the rating to 30 percent, effective date of November 1, 2006, the day after the Veteran's separation from service.  

The Veteran's left upper extremity radiculopathy is evaluated under 38 C.F.R. § 4.124a, DC 8511 paralysis of the middle radicular group.  Under that DC, complete paralysis of the nerve (adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected) is rated as 60 percent disabling for the minor arm.  Disability ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the minor arm.  38 C.F.R. § 4.124a, Code 8511. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Code 8511.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6.

During an August 2006 VA examination conducted in anticipation the Veterans separation in October 2006, the Veteran, who was noted to be right-handed, provided that he experienced pain along the medial aspect of his left shoulder about twice a month lasting two to three days.  The pain would typically occur as a result of the Veteran holding his arm in a particular manner, such as extended for purposes of typing.  The Veteran reported experiencing pain reaching 9 out of 10 in intensity level during periods of flare-ups resulting in a 75 percent reduction in function for that period.  Motor strength was 5/5 throughout and sensation was intact to light touch.  

Private medical records from January 2012 include an electromyogram (EMG) that showed evidence of cervical radiculitis affecting the C6 nerve root identified as more prominent on the left side, but indicated that the results were consistent with previous MRI findings that revealed bilateral neuroformial narrowing at C5-6.  Private medical records from October 2013 diagnosis the Veteran with radiculopathy associated with the C6 vertebrae nerve root.  These records also reflect that the Veteran underwent an operative procedure on the cervical vertebrae and the post-operative diagnosis continued the C6 nerve root radiculopathy.

A December 2014 examination provided that the Veteran presented with symptoms of radiculopathy related to his service-connected neck strain.  These symptoms were characterized as intermittent pain and numbness manifesting to a mild degree in the left upper extremity.  The examination also attributed the Veteran's left scapular pain to a symptom of this radiculopathy.  Muscle strength and sensory examinations of the left arm yielded normal results apart from decreased sensation noted in the left hand and fingers, corresponding to the C6-8 vertebrae.  The examiner noted "very mild" muscle atrophy in ulnar distribution of the left hand, but did not provide measurements. 

A February 2016 VA examination provided that the Veteran's radiculopathy was characterized by symptoms of intermittent pain at a mild level, paresthesia and/or dysesthesias at a mild level, and numbness at a mild level all in the left upper extremity.  Muscle strength, and sensory and reflex examinations provided normal results.  That examiner noted no muscle atrophy.  

A November 2016 VA examination administered pursuant to the Board's September 2016 remand lists the Veteran's radiculopathy symptoms manifesting as constant mild to moderate "tolerable" pain radiating from the neck to the left of the spine.  The pain was noted to worsen during some periods of prolonged sitting or driving but pain during flare-ups was classified as moderate.  The examination results found constant pain at a mild level, intermittent pain at a moderate level, paresthesia and/or dysesthesias at a mild level, and numbness at a mild level all in the left upper extremity.  Muscle strength and sensory testing revealed normal results and reflex examination revealed hypoactive results in the left arm.  The examiner noted no muscle atrophy.  Furthermore, the examiner opined that all radiculopathy symptoms have been associated with the left upper extremities despite the Veteran's pre-surgery EMG results indicating narrowing on both sides of the C6 nerve root.

In a February 2017 rating decision by the AMC the evaluation for the Veteran's left upper extremity radiculopathy was increased to 30 percent, assigning an effective date of November 1, 2006, the day after the Veteran's separation from service.  

Entitlement to an evaluation in excess of 30 percent disabling for left upper radiculopathy for the period on appeal is not warranted.  At no time during the appeal period has the Veteran's left upper extremity radiculopathy been manifested by findings that more closely approximate severe incomplete paralysis.  Although the Veteran reported severe pain prior to separation from the military, this pain was only intermittent and not a daily occurrence.  Physical examination has consistently shown mild to moderate pain, mild numbness and paresthesia, and normal to decreased motor/sensory function and normal muscle strength.  There is no evidence of significant sensory or muscle changes or weakness and no reflex impairment.  Accordingly, the Board finds that the criteria for a 40 percent rating for severe incomplete paralysis have not been met or more closely approximated.  

C.  Scapular Bursitis

In the rating action on appeal, the RO granted service connection for the left scapular disability and assigned the initial 10 percent rating under Code "5201-5019."  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that limitation of motion of the arm is the service-connected disorder, and it is rated as if the residual condition is bursitis under Code 5019, which is turn is rated on limitation of motion of the affected part, as degenerative arthritis. 

The initial 10 percent rating was assigned for objective tenderness to palpation.  Range of motion of the left arm was noncompensable under the appropriate Codes for the shoulder and arm, so the minimum 10 percent rating was assigned for painful motion.  Mitchell, 25, Vet. App. at 32; 38 C.F.R. § 4.59.  

To warrant the next higher schedular rating for disability of the minor shoulder under, there must be limitation of arm motion at shoulder level; favorable ankylosis or scapulohumeral articulation, abduction to 60 degrees, can reach mouth and head; recurrent dislocation of the scapulohumeral joint, malunion of the humerus, dislocation of the clavicle or scapula; or nonunion of the clavicle or scapula with loose movement.  DC 5200, 5201, 5202, 5203.  Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.

The Federal Circuit has held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

During an August 2006 VA examination conducted in anticipation of the Veteran's separation in November 2006, the Veteran provided that he experienced pain along the medial aspect of his left shoulder about twice a month lasting two to three days.  The pain would typically occur as a result of the Veteran holding his arm in a particular manner, such as extended for purposes of typing.  The Veteran reported  experiencing pain reaching a 9 out of 10 in intensity level during periods of flare-ups resulting in a 75 percent reduction in function for that period.  The Veteran was diagnosed with scapular bursitis.  

The Veteran has had a series of VA examinations related to his claim for scapular bursitis spanning from February 2010 to February 2016 pursuant to his claim for an increased rating for his neck strain.  The February 2010 examination was deemed inadequate by the Court because it did not address whether there was any additional functional loss due to pain during flare-ups.  The Board considered some of the examinations conducted after the Court decision inadequate for similar reasons and remanded again for additional examinations; however, the examinations did include some objective findings that are to be considered. 

On range of motion testing at an August 2006 VA examination, left shoulder forward flexion and abduction were to 180 degrees, without pain.  X-ray studies reviewed no abnormality of the left scapula.  

A February 2010 VA examination included the Veteran's complaints of flare-ups of intermittent severe pain every 3 to 4 months, lasting up to 24 hours, treated with activity limitations.  Physical examination was essentially normal; range of motion testing showed flexion and abduction to 180 degrees.  The examiner noted objective evidence of pain, but did not quantify any additional loss.  The Veteran had not lost any work in the previous 12 months, but pain was considered to have a "significant" effect on his occupation.

A December 2014 VA examination included the examiner's assessment that the Veteran's scapular bursitis pain was "markedly improved" since an October 2013 cervical fusion, but he still had residual pain "50% of the time."  Range of motion of the shoulder was not conducted.  

A February 2016 VA examination characterized left shoulder range of motion as "all normal," with no pain noted on examination.   

The Veteran was provided a VA examination for his arm and shoulder in November 2016 pursuant to the Board's September 2016 remand.  In response to the Board's remand directives the examiner took into account the Veteran's subjective experiences, specifically during periods of flare-ups, of the symptoms associated with his service-connected left scapular bursitis.  The Veteran reported that the range of motion present at the time of the examination was consistent with his typical range of motion and he did not report any additional loss of range of motion when experiencing a flare-up.  The range of motion was within normal limits for both of the Veteran's shoulders with no additional functional loss or range of motion noted after repetitive use.  The examiner opined that it was less likely than not (less than 50 percent) that the Veteran's flare-ups limit his left shoulder's range of motion to lifting his left arm to shoulder level and/or midway between the his side and shoulder level.  Furthermore, the examiner opined that the condition diagnosed as left scapular bursitis is likely the result of the Veteran's service-connected left upper extremity radiculopathy.  The symptoms the Veteran experiences associated with the bursitis are more consistent with his radiculopathy symptoms.

Review of the record shows that the Veteran has reported complaints of ongoing left shoulder pain; however, these records do not show (or approximate) limitation of the left arm at shoulder level.  In short, the evidence does not show at any time during the period for consideration that the Veteran has had limitation of arm motion at shoulder level.  Instead, he generally complains of left shoulder pain; however, such limitation is accounted for by the 10 percent rating currently assigned.  See DeLuca, 8 Vet. App. at 202; Petitti v. McDonald, 27 Vet. App. 415 (2015).  Accordingly, a rating in excess of 10 percent under Code 5201 is not warranted.

The Board has also considered whether an increased rating may be warranted under another applicable DC; however DCs 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown, and rating under those DCs would be inappropriate.  As a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent, it must be denied.

III.  Other Considerations

The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disabilities according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's neck, left upper extremity radiculopathy and left scapular bursitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes for the spine consider limitation of motion, neurological impairment, if any, and whether the Veteran's symptoms have caused prostrating episodes.  The rating codes for peripheral neuropathies consider the severity of the symptoms and allow for them to be rated based on whether they are mild, moderate, severe, or cause complete paralysis.  The rating codes for the shoulder and arm consider limitation of motion, ankylosis, and malunion and dislocation of the joints.

The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The effects of pain and numbness and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  The Veteran's reported symptoms do not reach a level beyond the normal disability picture.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

The Veteran has not alleged, nor does the record reflect, any evidence of unemployability.  Hence consideration of a total rating for compensation based on individual unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a 20 percent rating for a neck strain prior to December 15, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 20 percent for neck strain from December 15, 2014, is denied.

Entitlement to an evaluation in excess of 30 percent for left upper extremity radiculopathy associated with neck strain is denied.

Entitlement to an initial evaluation in excess of 10 percent for left scapular bursitis is denied.


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


